In a proceeding to validate petitions designating petitioner as a candidate in the Conservative Party primary election to be held on September 8, 1977 for the public office of County Legislator, 12th Legislative District, Westchester County, the appeal is from a judgment of the Supreme Court, Westchester County, dated August 4, 1977, which granted the application and directed the board of elections to place petitioner’s name on the appropriate ballot. Judgment affirmed, without costs or disbursements, on the opinion of Mr. Justice Ferraro at Special Term. Gulotta, P. J., Damiani, Shapiro, Mollen, and O’Connor, JJ., concur.